Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/829,074 filed on 03/25/2020, which claims foreign priority of JP2020/022600, filed on 02/13/2020 and JP2019/064223, filed on 03/28/2019.

	
Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Regarding claim 1, the phrase “the first coating portion and the second coating portion include oxides containing at least one element selected from Si, Fe, and B as a main component”. It is unclear, based on the phrase, whether the oxide containing Si, Fe, and B, must be the main component of the coating portions, or whether Si, Fe, B must be a main component of the oxide itself. That is, it is unclear that if a coating portion contained iron oxide, whether the iron oxide must be main component of the coating portion, or whether it could be merely present in some amount because iron was a main component of the oxide (i.e. iron oxide) itself. For purposes of examination, the latter interpretation is taken.

Regarding claim 2 and 6, the phrase “concentration of Si” / “concentration of B” is indefinite. It is unclear what the value the concentration is. That is, it is unclear if this is a volume concentration, weight concentration, or atomic concentration. For purposes of examination, it will interpreted as any concentration variable. 

Claims 3 – 4 and 7 – 8 are rejected by virtue of dependency.
 
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 5 – 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orimo (US2018/0005739, as cited in the IDS 06/02/2021) 

Regarding claim 1, Orimo teaches a soft magnetic material containing Fe and a multilayer oxide film [Abstract]. Orimo teaches that the soft magnetic material has an amorphous oxide layer [Fig 8, F21, 0114 (meeting the first limitation of the first coating portion) and a crystalline oxide layer [Fig 8, F24; 0114] (meeting the claimed limitation of the second coating portion), wherein the amorphous oxide layer is closer to the soft magnetic material than the crystalline oxide layer (meeting the claimed limitation that the first coating portion is closer to the soft magnetic material than second coating portion) [Fig 13]. Furthermore, Orimo disclose that the major constituent of the amorphous and crystalline oxide layers are silicon oxide and iron oxide [Fig 8], respectively, meeting the claimed limitation. 
While Orimo does not explicitly teach a crystallinity ratio, given that the layers of Orimo are disclosed as amorphous and crystalline, there is a reasonably expectation to a person of ordinary skill that the crystalline oxide layer has a higher crystal ratio than the amorphous oxide layer. 

Regarding claim 5, Orimo teaches the invention as applied above in claim 1. Orimo teaches an example in which thickness of the crystalline oxide layer [Fig 8, F24; Example 1] (interpreted as the second coating portion) is 20 nm and the thickness of the amorphous oxide layer [Fig 8, F21; Example 1] (interpreted as the first coating portion) has a thickness of 5 nm, resulting in a ratio of D2/D1 of 4,0 which anticipates the claimed range of claim 5. 

Regarding claim 6, Orimo teaches the invention as applied above in claim 1. Orimo teaches that that the amorphous layer is silicon oxide, wherein silicon represents 46.74 wt% of silicon oxide, and the crystalline oxide layer is iron oxide (= to 0 wt% Si), that is, the average concentration of silicon oxide of the amorphous and crystalline layers (i.e. first and second coating portion) is ~23.37 [Example 1]. Furthermore, Orimo teaches that the amount of silicon in the soft magnetic material is 2 – 10 wt% [0067]. This results in a ratio of the average concentration of silicon in the coating to the silicon in the soft material of 2.337 – 11.685, which anticipates the claimed range. 
                
                    
                        
                            23.37
                        
                        
                            2
                        
                    
                    =
                    11.685
                     
                    a
                    n
                    d
                    
                        
                            23.37
                        
                        
                            10
                        
                    
                    =
                    2.337
                
            

Regarding claim 8, Orimo teaches the invention as applied above in claim 1. Orimo teaches that the soft magnetic material is formed into a magnetic body (meeting the claimed limitation of a magnetic component comprising the soft magnetic powder) [0146] 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maede (US2019/0013127) in view of Sakamoto (US2004/0140016)

Regarding claim 1, Maeda teaches a soft magnetic powder which has an oxide film [Title, Abstract]. Maeda teaches an embodiment [Fig 9, 0088] in which the oxide film has a first oxide layer comprised of iron oxide (interpreted as the second coating portion) [0090] and a second oxide layer composed of oxides of boron and iron (interpreted as the first coating portion) [0091], meeting the claimed limitation of a first and second coating portion wherein the first coating is closer to the magnetic material and the first and second coating portions have oxides containing Fe, B, and Si as a main component). 
Maeda does not explicitly teach the microstructural form of the first and second oxide layers

	Sakamoto teaches a soft magnetic material with an iron-based [Title]. Sakamoto teaches that the soft magnetic material has a thin oxide layer with two lamina [0086]. Sakamoto teaches that increasing the crystallization amount of the first oxide lamina (which is the outermost oxide lamina) by increasing the iron content, leads to improved core lose reduction while the second oxide lamina (inside of the first oxide lamina) remains amorphous [0088]
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the soft magnetic powder of Maeda and controlled the first oxide layer comprised of iron oxide to be crystalline while the second oxide layer remain amorphous, as taught by Sakamoto. As taught by Sakamoto, the control of the structure first oxide layer leads to increase core reduction loss.

Regarding claim 3, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic material may be an amorphous alloy, meeting the claimed limitation [0093]

Regarding claim 4, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic material may be a nanocrystalline alloy, meeting the claimed limitation [0093]

Regarding claim 5, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda teaches that the oxide layer (first and second) [0053] are in a region of 20 – 50 nm from the powder surface [0055] (up to 30 nm in thickness), and that the first oxide layer is thinner than the second oxide layer [0089]. This overlaps with the claimed range, that is, a layer thickness of 10 nm for the first oxide layer (i.e. second coating portion) and 20 nm for the second oxide layer (i.e. first coating portion) is within the scope of Maeda and would represent a claimed thickness ratio of 0.5 (10 nm/ 20 nm). 
In regards to the overlapping ranges, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 6 – 7, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda teaches that a silicon concentrated layer is present on the outer surface, meeting the claimed limitation of a third coating portion outside the second coating portion of claim 7 [0088]. Furthermore, Maeda teaches that the silicon concentrated layer has 0.5 – 3 at% more Si than the soft magnetic material [0083] and that the amount is 14 – 16.5 at% Si (meaning that the silicon content of the soft magnetic material can be 11 – 16 at%). Therefore, the ratio of silicon of the concentrated layer to the soft magnetic material would be between 1.0313 (16.5/16 at%) to 1.273 (14/11 at%). Additionally, Maeda shows that the silicon concentration increases from the core of the soft magnetic material, up to the concentration of the silicon concentrated layer [Fig 8]. 
Therefore, the ratio of the average silicon content of the first and second oxide layer of Maeda to the silicon content of the soft magnetic material, would be approximately in a range of 1 – 1.273, which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 8, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic powder can be used in soft magnetic components [0096]
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maede (US2019/0013127) in view of Sakamoto (US2004/0140016), as applied to claim 1 above, in further view of Ohta (US2011/0272065) 

Regarding claim 2, Maeda in view of Sakamoto teaches the invention as applied above in claim 1. Maeda in view of Sakamoto does not explicitly teach the content of boron in the first and second oxide layer. 

Ohta teaches a soft magnetic powder which contains a multi-layer coating including an oxide layer, alloy layer, and matrix phase (i.e. core material) [Fig 1] in which the oxide layer and alloy layer contain oxygen as well iron, boron, and silicon [Fig 7(a) and Fig 7(b)]. Ohta teaches that the middle oxide layer contains a lowest amount of boron and said amount extends into an amorphous layer with concentrated amounts of boron [Fig 7(b)]. Ohta teaches that the boron helps stabilize the amorphous phase [0049] and that the amount of boron ranges from close to 0.01 at% in the low concentration oxide layer, up to approximately 14 at% boron towards the core of the soft magnetic particles, that is, an average atomic% of boron of approximately 7 at% [Fig 5A], and that the boron content of the soft magnetic powder was 11 at% [0123], results in claimed ratio of 0.63, which falls within the claimed range. This helps result in a boron concentrated layer between the oxide film and the core of the soft magnetic powder that improves heat shock resistance and high toughness [0057] and lower-concentration boron layer that has high insulation and corrosion resistance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the boron amount of Maeda in view of Sakamoto and controlled it such that a lower-concentration layer of boron was created with close to 0% in the middle oxide layer and a high boron concentration was created inside of that with a concentration higher than the boron content of the core, as taught by Ohta. The creation of dual layers results in a layer with high insulation and corrosion resistance and a layer with high toughness and heat shock resistance. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2021/0313100 – Multi-layered soft magnetic powder
US2016/0151836 - Multi-oxide soft magnetic powders
US2012/0082844 – Multi-layer soft magnetic powder

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735